Citation Nr: 1745290	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-01 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for a right wrist injury prior to April 9, 2014.

2. Entitlement to a rating in excess of 10 percent for right wrist ankylosis or nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and her mother




ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2006 to February 2011.

This appeal arose to the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

The Veteran underwent a travel board hearing with the undersigned Veterans Law Judge (VLJ) in March 2017. A transcript of that hearing is associated with the record.

The issue of entitlement to a rating in excess of 10 percent from April 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Board has determined the Veteran suffered from limitation of motion in her wrist manifested by dorsiflexion limited to less than 15 degrees prior to April 9, 2014.






CONCLUSION OF LAW

The criteria for a rating of 10 percent prior to April 9, 2014 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5215.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she is entitled to a rating of 10 percent prior to April 9, 2014. For the following reasons, the Board finds the Veteran's condition warrants a 10 percent rating from its inception.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran's wrist disability has not significantly changed, and a uniform evaluation is warranted.

The Veteran's wrist condition is rated under Diagnostic Code 5215. Under that Diagnostic Code, if a Veteran suffers from limitation of her wrist, consisting of dorsiflexion less than 15 degrees, she is entitled to a 10 percent rating.

A review of the facts reveals that the Veteran has suffered from painful motion of her right wrist since her time in service. During her hearing, she stated that she is unable to bring her groceries to the car or pick up her young son. She also testified that her wrist freezes up and locks such that she is unable to move the wrist.

In April 2014, the Veteran underwent a Compensation and Pension (C&P) examination for her wrist in which her right wrist dorsiflexion measured 60 degrees. She suffered from flare-ups but did not suffer from anklyosis. Following the examination, the Veteran was awarded a 10 percent evaluation based on painful motion of her right wrist.

On review, the Board finds that the evidence justifies a uniform 10 percent evaluation for the entire time period. As noted above, the Veteran has credibly reported limitation of wrist motion with pain since service. Moreover, the Board finds it hard to believe that the Veteran's wrist symptoms significantly worsened on the date of her C&P examination; rather, in light of the lay evidence of record, it is clear that the Veteran's symptoms preexisted the examination.  As such, prior to April 9, 2014, a 10 percent evaluation is granted.


ORDER

Prior to April 9, 2014, a 10 percent evaluation for a right wrist condition is granted.


REMAND

As discussed above, the Veteran testified during her Board hearing that she has suffered from painful motion of her right wrist since her time in service. She further stated that her wrist "freezes up" and "locks" such that she is unable to move it. In other words, the Veteran testified that she suffers from temporary ankylosis of the wrist joint. She also testified that she suffers from nerve-related pain in her wrist. In light of the above, a remand is warranted to afford the Veteran the appropriate examinations. Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine if she suffers from ankylosis due to the frequent but temporary freezing and locking from which she suffers.

Specifically, determine if the Veteran suffers from unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation. 

Determine if the Veteran suffers from any other position, except favorable ankylosis, or favorable ankylosis with 20 to 30 degree dorsiflexion.

***The examiner is asked to determine, if the Veteran does not suffer from actual ankylosis, if the Veteran's temporary freezing and locking of her wrist is so severe that it equate to an actual ankylosis.

2. Schedule the Veteran for an examination to determine if she suffers from nerve damage, tingling, or lack of feeling in her right wrist and hand.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


